Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 8-9 and 13-20 are currently under examination. Claims 1-7 and 12 are withdrawn from consideration. Claims 10-11 have been cancelled. 
Previous Grounds of Rejection
Regarding claims 8-9 and 13-20, the rejection under 35 U.S.C. 103(a) as being unpatentable over Schwab et al. (US 2001/0003140 A1), and evidenced by Rhers et al. (Organometallics, 2006, 25, 3554-3557) stands.
Previous Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 8-9 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al. (US 2001/0003140 A1), and evidenced by Rhers et al. (Organometallics, 2006, 25, 3554-3557).
Regarding claim 8, Schwab et al. teach a process of making propene obtained from 1-butene and 2-butene in the presence of heterogenous supported metathesis RuCl2(=CHPh)(Pcy3)2 (applicant elected hybrid metathesis catalyst) in a hydrocarbon solvent (applicant’s elected organic solvent) in a reactor (applicant’s reaction chamber), subsequently separating the product propene and by-product 2-penten ([0070]-[0076]). The reactions are carried out without further added solvent ([0083]). In particular, RuCl2(=CHPh)(PCy)3 is used as metathesis catalyst and SiO2 used as a support ([0076]-[0078]).
Although Schwab et al. do not specific disclose the supported metathesis RuCl2(=CHPh)(PCy3)2 obtained from the ligand exchange reaction and hydroxyl ligand of silica involving the reaction as per applicant claim 8, it is known the surface of silica comprising silanols groups (≡Si-OH). Therefore, the hydroxyl groups on the silica 2(=CHPh)(PCy3)2  catalyst as the instant claim.
The hydroxyl groups of silica reacts with a metathesis which is further evidenced by Rhers et al. as shown below (Scheme 1, page 3556):

    PNG
    media_image1.png
    655
    738
    media_image1.png
    Greyscale

As such, the reference Schwab et al. teaches process of making propene in toluene catalyzed by heterogenous supported metathesis RuCl2(=CHPh)(Pcy3)2  from mixture of 1-butene and 2-butene, and separate heterogenous supported metathesis RuCl2(=CHPh)(Pcy3)2  from a product stream as the instant claim.
Regarding claims 9-10, as discussed above, the combined references of De Clercq et al. and Schwab et al.  teach a method of making MCM-41 supported hybrid metathesis RuCl2(=CHPh)(Pcy3)2  as the instant claims.

Although, the reference does not explicitly teach the use of toluene as per applicant claim 13, the use of hydrocarbon solvent, especially toluene is well known and obvious as one of ordinary skill in the art at the time the invention was made to be used as an alternative hydrocarbon solvent taught by Schwab et al and would expect to achieve the same results.
Regarding claim 14, as discussed above, the process taught by Schwab et al includes 1-butene and 2-butene in a molar ratio 10:1 to1:10 which is encompassed the instant claim (claim 7). 
Regarding claims 15 and 16, as discussed above, the process taught by Schwab et al further includes ethene claim ([0016]) and the product stream comprising 2-pentene ([0055]) as the instant claims.
Regarding claim 17, the process taught by Schwab et al is performed at temperate range between 200C and 800C in a reactor as the instant claim ([0060]).
Regarding claim 18, the process taught by Schwab et al is performed at temperate 600C ([0088]).
Although Schwab et al. do not specific disclose the temperature at 500C as per applicant claim 18, the temperature at which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that reaction temperature controls reaction kinetics, and one of ordinary skill in the art would be expected to be able to adjust the temperature to arrive at 500C based on teachings of Schwab et al.

Regarding claim 20, the reaction products taught by Schwab et al. do not have C≥7-hydrocarbon which reads on the instant claimed limitations ([0055]-[0062]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed 02/26/2021, with respect to claims 8-9 and 13-20, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Schwab does not disclose or suggest using a hybrid metathesis catalyst prepared by anchoring a Grubb's Catalyst on a silica support by a ligand exchange reaction as recited by independent claim 8. 
The cited references do not disclose or suggest each element of the claimed invention. 
As demonstrated below, Schwab fails to disclose or suggest the claimed invention at least because it does not disclose or suggest each element of the claimed invention. In determining differences between the prior art and the claims, the Office must consider the claimed invention as a whole, including all claim elements. MPEP § 2141.02; MPEP § 2143.03. 
The Office's rejection relies on an interpretation that mischaracterizes Schwab's teachings. Contrary to the Office's allegation, Schwab does not disclose or suggest 
Schwab appears to describe two distinct embodiments: (1) a process using a supported heterogeneous catalyst (see e.g., [ 0071] and [0072]), and a process using (2) an unsupported homogeneous catalyst.
Schwab does not at any point suggest using a supported Grubb's Catalyst.
Schwab does not disclose using a hybrid metathesis Grubb's Catalyst anchored to a silica support, as the Office alleges. 
The claimed process would not be obvious to one of ordinary skill in view of Schwab merely because Schwab describes separate embodiments; using a supported metal oxide catalyst on the one hand, and an unsupported Grubb's Catalyst on the other. On the contrary, Schwab's exceptional treatment of the Grubb's Catalyst would lead one of ordinary skill to at least believe that the catalyst deviates from the norm and special considerations are required when using it. Therefore the pending claims are nonobvious under 35 USC § 103(a) (Remarks, pages 6-7). 
The Office respectfully disagrees. As set forth in the previous office action dated on 10/26/2020, Schwab et al. teach a process of making propene obtained from 1-butene and 2-butene in the presence of heterogenous supported metathesis RuCl2(=CHPh)(Pcy3)2 (applicant elected hybrid metathesis catalyst) in a hydrocarbon solvent (applicant’s elected organic solvent) in a reactor (applicant’s reaction chamber), subsequently separating the product propene and by-product 2-penten ([0070]-[0076]). The reactions are carried out without further added solvent ([0083]). 

The complex of RuCl2(=CHPh)(PCy)3 is a Group VIII metal Grubb’s metathesis. Therefore, it can be used as a heterogenous SiO2 supported metathesis catalyst.
Applicant is reminded that patents are part of the literature of the art, relevant for all they contain, and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP2123).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123.
Although Schwab et al. do not specific disclose the supported metathesis RuCl2(=CHPh)(PCy3)2 obtained from the ligand exchange reaction and hydroxyl ligand of silica involving the reaction as per applicant claim 8, it is known the surface of silica comprising silanols groups (≡Si-OH). Therefore, the hydroxyl groups on the silica material are available for ligand exchanging and anchoring the RuCl2(=CHPh)(PCy3)2  catalyst as the instant claim.
The hydroxyl groups of silica reacts with a metathesis which is further evidenced by Rhers et al. as shown below (Scheme 1, page 3556):

    PNG
    media_image1.png
    655
    738
    media_image1.png
    Greyscale

As discussion above, Schwab et al. teach or suggest a method of making and using a silica supported Grubb’s metathesis catalyst RuCl2(=CHPh)(PCy3)2.. It is known the hydroxyl groups on the silica material are available for ligand exchanging as evidenced by Rhers et al.
As such, the reference Schwab et al. teaches process of making propene in toluene catalyzed by heterogenous supported metathesis RuCl2(=CHPh)(Pcy3)2  from mixture of 1-butene and 2-butene, and separate heterogenous supported metathesis RuCl2(=CHPh)(Pcy3)2  from a product stream as the instant claim.
As such, the rejection of claim 8 as set forth in the office action mailed on 10/26/2020 is proper and stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732